Citation Nr: 1809520	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  14-13 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim for entitlement to an effective date earlier than January 14, 2007, for a 100 percent evaluation for bronchial asthma, and if so whether an earlier date is warranted.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Harner, Associate Counsel
INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty from February 1946 to June 1947, and then from July 1947 to June 1966.

This case is before the Board of Veterans' Appeals (Board) from a July 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This matter was previously before the Board in February 2011 and subsequently denied; the Board's decision was final. 

The Veteran filed a new claim in June 2011 which obtained new evidence of private medical records. The July 2012 rating decision reopened the claim but denied an earlier effective date for assignment of a 100 percent rating for bronchial asthma on the merits.

Regardless of the RO's actions, the Board has a legal duty under 38 U.S.C. §§ 5108, 7104 (2012) to address the question of whether new and material evidence was necessary, and if so, has been received to reopen the claim for an earlier effective date for the assignment of a 100 percent rating for bronchial asthma, as that matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis. See Barnett v. Brown, 83 F.3d 1380, 1383   (Fed. Cir. 1996).

The Veteran testified at a video conference hearing in December 2017, and a transcript is available for the record.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.
FINDINGS OF FACT

1. A February 2011 Board decision denied entitlement to an effective date earlier than January 14, 2007 for a 100 percent evaluation.

2. The evidence of private medical treatment for asthma received in June 2011 is new to the record and is material to the establishment of an effective date for the 100 percent rating for bronchial asthma.  

3.  The evidence of private medical treatment received in June 2011 meets the criteria for an informal claim for an increased rating, but does not establish an earlier effective date earlier than January 14, 2007.


CONCLUSION OF LAW

1. The February 2011 Board decision is final. 38 U.S.C. § 7104 (2012); 38 C.F.R. § 20.1100 (2017).

2. New and material evidence has been received since the February 2011 Board decision that denied an effective date earlier than January 14, 2007, for a 100 percent rating for bronchial asthma; the claim for an earlier effective date is reopened. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for an effective date earlier than January 14, 2007 for a 100 percent rating for bronchial asthma are not met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017). 







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Neither the Veteran nor his representative identified any shortcomings in fulfilling VA's duty to notify and assist.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

I. New and Material Evidence

As a threshold matter, the Board must determine whether new and material evidence has been submitted to reopen a previously denied claim. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial). Once a decision becomes final, absent submission of new and material evidence, a claim may not thereafter be reopened or readjudicated by VA. 38 U.S.C. §§ 5108, 7105; 38 C.F.R. § 3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a). Moreover, if it is determined that new and material evidence has been submitted, the claim must be reopened and considered on the merits. Elkins v. West, 12 Vet. App. 209 (1999).

In determining whether evidence is new and material, the credibility of the new evidence is, preliminarily, to be presumed. If the additional evidence presents a reasonable possibility that the claim could be allowed, the claim is accordingly reopened and the ultimate credibility or weight that is accorded such evidence is ascertained as a question of fact. 38 C.F.R. § 3.156; Justus v. Principi, 3 Vet. App. 510 (1992). The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low. When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement. Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

II. Earlier Effective Date

In a claim for an increased evaluation, unless specifically provided otherwise, the effective date of an award based on a claim for increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore. 38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.

An exception to that rule applies under circumstances where evidence demonstrates a factually ascertainable increase in disability during the one-year period preceding the date of receipt of a claim for increased compensation. In that situation, the law provides that the effective date of the award shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if the application is received within one year from such date. 38 U.S.C. 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1) and (2); Harper v. Brown, 10 Vet. App. 125, 126 (1997). 

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit. 38 C.F.R. § 3.1(p). Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the VA may be considered an informal claim. Such informal claim must identify the benefit sought. 38 C.F.R. § 3.155(a). Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. Id. To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim. Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

A report of examination or hospitalization that meets certain criteria will be accepted as an informal claim for an increase provided the report relates to a disability that may establish entitlement. 38 C.F.R. § 3.157(a). The date of outpatient or hospital examination or date of admission to a VA or uniformed service hospital will be accepted as the date of receipt of the claim. 38 C.F.R. § 3.157(b)(1). Evidence received from a private physician or layperson will also be accepted as a claim when the evidence is within the competence of the physician or layperson and shows the reasonable probability of entitlement to benefits. The date of receipt of such evidence will be accepted as the date of receipt of the claim. Id.

If there is a prior RO or Board denial of the benefit sought, the effective date cannot be earlier than a subsequent claim to reopen. Leonard v. Principi, 17 Vet. App. 447 (2004); Sears v. Principi, 16 Vet App. 244, 246-50 (2002); Flash v. Brown, 8 vet App. 332 (1995). A claimant cannot file a new claim seeking an earlier effective date for an award where the decision that assigned the effective date has already become final. Such would be a "freestanding" effective date claim and these types of claims are not allowed. Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006). The only way to overcome the finality of a decision is to request revision of the decision based on clear and unmistakable error (CUE). Id. 

Further, it appears that a complete file of the Veteran's service treatment records were posted to the electronic claims file in September 2014.  In this case, rather than dismissing the appeal and in order to fully explain to the Veteran reasons for the outcome, the Board will effectively reopen the claim and adjudicate it on the merits.  
III. Analysis

The Veteran currently has staged ratings for his bronchial asthma. He received a 30 percent evaluation effective June 18, 1966, a 60 percent evaluation effective May 13, 1976, and a 100 percent evaluation effective January 14, 2007.

After the Veteran was denied an earlier effective date by the Board in February 2011, the Veteran submitted private medical evidence received by VA in June 2011 that was not previously viewed by the RO or the Board. As previously established, the February 2011 decision is final, and only a submission of new and material evidence can reopen the Veteran's earlier effective date claim. 38 U.S.C. § 5108; 38 C.F.R. §§ 3.156(a), 20.1100. The evidence submitted was received in June 2011and is new because it was never previously presented to the RO for examination. It is evidence of the Veteran's private medical records for his bronchial asthma dating back to 2003. None of the previous rating decisions have addressed this evidence, and the record does not reflect this evidence having been previously submitted.  The evidence is material in that it identifies certain treatment for the disability and meets the criteria for an informal claim.  

However, the evidence does not establish entitlement to the benefit sought. This is because evidence submitted in claims for earlier effective dates can only be the latter of the date of receipt of claim or the date entitlement arose if the evidence is received within one year of the claim. 38 C.F.R. § 3.400(q)(2). The Veteran requests a 100 percent evaluation for his bronchial asthma effective in 1976, the evidence he submitted in June 2011 shows medical treatment for bronchial asthma dating to 2003. In order for him to receive an effective date of 1976, 2003 or any date earlier than January 14, 2007, the Veteran needed to submit evidence showing an ascertainable increase in disability within one year of the receipt of claim. Here, the new evidence is an informal claim but was received by VA in June 2011.  38 U.S.C. 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1) and (2); Harper v. Brown, 10 Vet. App. 125, 126 (1997). Therefore, the Veteran, in submitting his new evidence in June 2011, could only receive an effective date back to June 2010 as the law in regards to new evidence and effective dates is settled. See Leonard v. Principi, 17 Vet. App. 447 (2004) (after a final decision the effective date can be no earlier than the date of the claim to reopen). 

In the February 2011 decision the Board stated "there was no communication or document submitted by the Veteran prior to March 24, 2008, that could be construed as an informal claim." The Board has again reviewed the Veteran's entire case file for a formal or informal filing that could give rise to granting the Veteran's request for an earlier effective date. No such communication has been found. 
In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim for service connection, that doctrine is not applicable. See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The petition to reopen the claim for an effective date earlier than January 14, 2007, for an evaluation of 100 percent for bronchial asthma, to this extent only, is granted.

An effective date earlier than January 14, 2007 for a 100 percent rating for bronchial asthma is denied.  




____________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


